Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 9 are rejected under the AIA  35 U.S.C. 103 as being unpatentable over Hasanovic et al. US 2013/0344316 A1 (Hasanovic) in view of Ishii et al. US 4,296,065 (Ishii).   
    
Considering claim 1– 4 and 6 – 9, Hasanovic teaches a process to manufacture composite material combining: [0034] a precious metal, such as gold, platinum, palladium, or silver or an alloy containing a precious metal; [0035] and a boron-based ceramic with a melting point greater than that of said precious metal and a density at most equal to 4 g/cm3 (preferably less than 3.5 g/cm3). Further, Hasanovic teaches that an in process of manufacturing the composite component a precious metal or an alloy of gold and aluminum in liquid form (heated and melted) is infiltrated under pressure in a porous preform of boron carbide [0025]; which is previously sintered [0028]. Furthermore, Hasanovic teaches at [0029] that said composite material is useful in timepiece making or jewelry making.  
Hasanovic teaches at [0055] as a final step of the process the finishing treatment of the composite by polishing it with diamond particles up to 0.25 microns.   

Moreover, although Hasanovic teaches at [0013] the step of providing a porous ceramic which is chosen from boron carbide, a boron nitride, a boron oxide of a net-shape preform; it does not specifically recognize that the ceramic is silicon nitride or silicon oxide. However, Ishii teaches a method of producing ceramic articles and the ceramics thereof, having a density substantially equal to the theoretical density comprising heating a highly porous preliminary molding made of a ceramic powder to obtain a preliminarily sintered molding of a porosity below 30%, followed by sintering the preliminarily sintered molding under a uniform pressure by the use of a powder acting as a pressure transmitting medium. This method permits producing a ceramic article having a desired shape, and no deformation in it [Abstract]. Further, Ishii teaches at [Col. 2, 59 – 60] that generally, the porosity of the preliminary molding thus obtained is 30 to 70%, and usually 40 to 50%. The preliminary molding is subjected to a preliminary sintering under heat so as to reduce the porosity to a value below 30%. A value exceeding 30% fails to produce satisfactory effects in preventing the deformation of the final product [Col. 2, 61 65]. The examiner notes that because Ishii teaches that a value exceeding 30% porosity fails to produce satisfactory effects in preventing the deformation of the final product; it reasonable to interpret that porosity up to 30 % is acceptable. Furthermore, Ishii teaches at [Col. 2, 28 – 31] that examples of the ceramic materials used in the invention include carbides and oxides of silicon; and at [Col.1, 22- 26] that specifically, the first step of the disclosed method is to prepare a preliminary molding from a heat-resistant powdery material, said preliminary molding having micro pores and being larger than and similar in shape to, the final product aimed at. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the instant application to select Ishii’s silicon oxide or nitride porous ceramic in Hasanovic’s jewelry piece when it is desired to provide the piece with a ceramic preform having up to 30 % porosity provided with satisfactory effects in preventing the deformation of the final product.      
As to the limitation in claim 5, requiring that the porosity level of the ceramic preform is calculated according to a desired carat level to be achieved by the composite, Ishii teaches at [Col. 1, 22 – 25] that the first step of the disclosed method is to prepare a preliminary molding from a heat-resistant powdery material, said preliminary molding having micro pores, and being larger than and similar in shape to, the final product aimed at. Therefore, it would have been obvious to one of skill in the art before the effective filing date of this application to select the porosity of the preform according to the desired carat level of the final composite. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricardo E. Lopez whose telephone number is 571-270-1150.  The examiner can normally be reached Monday to Friday from 8:30 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2150.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REL/
Ricardo E. Lopez
Patent Examiner, Art Unit 1786



/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786